          Entered on Docket September 18, 2019                    Below is the Order of the Court.




1                                                                 _________________________
                                                                  Timothy W. Dore
2                                                                 U.S. Bankruptcy Court
                                                                  (Dated as of Entered on Docket date above)
3

4

5

6     __________________________________________________________________________
7

8    TIMOTHY W. DORE
     United States Bankruptcy Judge
9    700 Stewart Street, Room 8106
     Seattle, WA 98101
10   (206) 370-5300
11
                                   UNITED STATES BANKRUPTCY COURT
12
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
       In re:
14                                                               Bankruptcy No. 19-12993-TWD

15     Douglas Andes Rice, Jr. and                               ORDER DIRECTING CLOSURE OF CASE
       Marisa Ann Rice,                                          WITHOUT DISCHARGE
16

17                                       Debtors.

18              THIS MATTER came before the Court on the Court’s Order to Show Cause for Eligibility for

     Discharge [Docket No. 11]. The Court reviewed the docket and found that the Debtors received a discharge
19
     in a prior case that was commenced within the time period specified in 11 U.S.C. § 1328(f).
20
                Now, therefore, it is hereby ORDERED that when the above-captioned case is completed, it shall be
21
     closed without entry of a discharge.
22
                                                    /// End of Order ///
23

24

25




     ORDER DIRECTING CLOSURE OF CASE WITHOUT DISCHARGE
